Citation Nr: 0416689	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  99-23 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for cancer, including non-
Hodgkin's lymphoma, due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The veteran had active service from November 1962 to November 
1966, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 RO rating decision which in 
pertinent part denied service connection for cancer, as 
secondary to Agent Orange exposure.  In May 2002 the veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge.  In September 2003 the Board remanded 
this matter to the RO.


FINDINGS OF FACT

There is no competent medical evidence that shows that the 
veteran currently has cancer or non-Hodgkin's lymphoma that 
is related to active service or Agent Orange exposure in 
Vietnam.


CONCLUSION OF LAW

Cancer or non-Hodgkin's lymphoma was not incurred in service.  
38 U.S.C.A. §§ 1110, 1113, 1116, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309(e), 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for any reference to 
non-Hodgkin's lymphoma.  Service personnel records confirm 
that the veteran served in the Republic of Vietnam for a 
portion of his active service.

VA treatment records show that in January 1997 the veteran 
was seen for a right neck mass, noticed a few months prior, 
which was found to be consistent with malignancy.  In 
February 1997 he underwent direct laryngoscopy with biopsy 
and esophagoscopy and excisional biopsy of his right neck 
mass.  Subsequently he underwent postoperative radiation 
therapy for the presumed unknown primary cancer of the head 
and neck.  He ceased radiation treatments in May 1997 as he 
had poor tolerance to the radiation.  The post-operative 
diagnosis was squamous cell carcinoma of unknown primary 
origin.  In June 1997 a CT of the neck showed no evidence of 
recurrent disease or lymphadenopathy.  In June 1997 a whole 
body scan showed no evidence of metastasis or recurrence.  In 
October 1997 the veteran presented with a right chest wall 
mass of four months duration, and he was to undergo surgery 
in November 1997.  In December 1997 it was noted that the 
veteran was status post excisional biopsy of right neck SCCA 
(squamous cell carcinoma) and there was no evidence of 
recurrent of the veteran's disease.  Treatment records dated 
in October 1998 and April 1999 from the Oxnard facility (a 
contract treatment facility) provided a list of the veteran's 
problems, which included a notation of non-Hodgkin's 
lymphoma, but indicated that the veteran was followed a t the 
west LA VAMC for this condition.  

On VA examination in April 1999 the diagnoses included 
squamous cell carcinoma metastatic to a right cervical lymph 
node of unknown primary, status-post right neck dissection 
and extended-field radiation therapy; and history of chest 
wall tumor of unknown histiology apparently excised in 
November 1997.  The examiner indicated that there was no 
evidence that the veteran had or has non-Hodgkin's lymphoma, 
although the nature of his chest wall tumor excised in 
November 1997 remained unknown.  The examiner indicated that 
the veteran was free of tumors (metastatic or recurrent) and 
that the veteran's normal hemogram, LDH, and beta2 
microglobulin were against the likelihood of an active 
lymphoma process.  The examiner noted that the veteran had 
multiple, serious, and long term sequelae from the extended 
field radiation therapy to his nasopharynx and neck, but 
beyond that, no other disability was found based on the 
veteran's history and examination.  The examiner noted he 
found no other sequelae of the previously diagnosed squamous 
cell carcinoma of the head and neck.  The examiner was not 
aware of squamous cell carcinoma of the head and neck being 
caused by prolonged exposure to Agent Orange and dioxin, 
however, this certainly could not be completely ruled out.  

VA treatment records showed that in June 1999 the veteran was 
status post history of SCCA with unknown primary and that 
there had been no recurrence of the disease.  In March 2000 
it was noted that the veteran had a malignant lymph node on 
the right side in 1997.  The diagnoses included status post 
lymphatic cancer.  In June 2000 a CT scan of the neck showed 
a very mild prominence of the left pharyngo-epiglottic fold, 
which was to be further examined.  There was no evidence of 
significant head or neck lymphadenopathy.  In October 2000 
pathology report showed that the veteran had thickening of 
the left aryepiglottic fold and microscopic examination 
showed no evidence of malignancy.

In May 2002 the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge that he was first 
diagnosed with non-Hodgkin's lymphoma in 1996 and that he 
underwent surgery on his neck to have malignant lymph nodes 
removed and then had radiation treatment for five weeks.  
Since that surgery he had one tumor removed from his face, 
which he was not sure if it was non-Hodgkin's, but claimed it 
was skin cancer that metastasized deep into his face. 

On VA examination in October 2002 the diagnoses included 
historic squamous cell carcinoma, metastatic to the right 
cervical lymph node of unknown primary, status post right 
neck dissection and extended field radiation therapy; history 
of chest wall tumor, pathology report positive for lipoma in 
November 1997; and xerostomia, neurological changes, more 
likely than not related to radiation therapy.  The examiner 
noted that the prior VA examiner in April 1999 reported there 
appeared to be no evidence that this veteran had or has non-
Hodgkin's lymphoma, and that there had been no new evidence 
to dispute this finding.  The examiner also noted that the 
veteran had no evidence of soft tissue sarcoma or any other 
cancers, metastatic or recurrent.

A VA treatment record dated in October 2003 showed that the 
veteran had a history of metastatic cancer with unknown 
primary and with no clinical recurrence.  

Analysis

The veteran essentially contends that his cancer of the neck 
and lung were caused due to exposure to Agent Orange during 
his service in Vietnam.  He initially claimed he had non-
Hodgkin's lymphoma, but later indicated that whatever type of 
cancer he had was due to exposure to Agent Orange during his 
service in Vietnam.

With regard to the argument that the veteran's cancer is 
related to herbicide exposure, or exposure to Agent Orange, 
the Board notes that the statutory provision specifically 
covering Agent Orange is 38 U.S.C.A. § 1116.  During the 
pendency of the veteran's claim, there was a change in this 
statute.  Formerly, Section 1116(a)(3), title 38, United 
States Code, provided:

For the purposes of this subsection, a 
veteran who, during active military, 
naval, or air service, served in the 
Republic of Vietnam during the period 
beginning on January 9, 1962, and ending 
on May 7, 1975, and has a disease 
referred to in paragraph (1)(B) of this 
subsection shall be presumed to have been 
exposed during such service to an 
herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be 
presumed to have been exposed during such 
service to any other chemical compound in 
an herbicidal agent, unless there is 
affirmative evidence to establish that 
the veteran was not exposed to any such 
agent during that service.

Paragraph (1)(B) of the subsection concerned VA's authority 
to add diseases presumed related to herbicide exposure by 
regulation.  Paragraph (2) of the subsection contained a list 
of diseases presumed related to herbicide exposure, including 
certain skin disorders becoming manifest to a degree of 
disability of 10 percent or more within a year after the last 
date on which the veteran performed active military service 
in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 
1116(a)(2)(E).

In McCartt v.West, 12 Vet. App. 164, the Court, held, in 
essence, that an appellant must submit evidence of exposure 
to Agent Orange during service when there is no evidence that 
the appellant has developed one of the diseases enumerated 
under 38 C.F.R. § 3.309(e).

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Under the amendment in effect 
since December 27, 2001, the presumption of exposure to 
herbicides is provided to all veterans who served in Vietnam 
during the Vietnam Era.  See 38 U.S.C.A. § 1116(f), as 
revised.  In this case, the record shows that the veteran 
served in the Republic of Vietnam between December 1965 and 
sometime in 1966.  He is, therefore, presumed to have been 
exposed to Agent Orange during such service, according to the 
revised statute.  

The RO apparently did not consider this change in the 
statute; it is not included in a supplemental statement of 
the case.  The RO denied service connection on the basis that 
the claimed disability, although one of the conditions 
recognized as a presumptive condition due to exposure to 
herbicides used in Vietnam, was not shown.  This was not 
changed by the amendment.  Moreover, as discussed below, the 
statutory amendment is more liberal on its face, but is not 
dispositive in this case.  Therefore, the Board concludes 
that the veteran is not prejudiced by its consideration of 
the statutory amendment.  Cf. Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby).

This change on its face is more liberal than the statute 
previously in effect.  Under the facts of the veteran's case, 
however, it is no more favorable.  He is presumed to have 
been exposed to herbicide agents based on the fact of his 
service in Vietnam during the specified period.  However, 
that presumption is not dispositive of the claim, as the 
veteran does not have a disease or disorder for which a 
presumption of service connection arises.  Therefore, the 
Board finds that neither the former or revised law or 
regulations are more favorable to the veteran's claims.

The diseases or disorders that have been positively 
associated with Agent Orange or other herbicide exposure are 
chloracne or other acneform diseases consistent with 
chloracne, porphyria cutanea tarda (PCT), acute and subacute 
peripheral neuropathy, Hodgkin's disease, non-Hodgkin's 
lymphoma, respiratory cancers, prostate cancer, multiple 
myeloma, soft-tissue sarcomas, and Type II diabetes mellitus.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Secretary of VA has formally announced that a presumption 
of service connection based on exposure to herbicide exposure 
in Vietnam is not warranted for certain conditions including 
leukemia or "any . . . condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted."  See 59 Fed. Reg. 341 (Jan. 4, 
1994); 61 Fed. Reg. 41442 (Aug. 8, 1996).

Service connection can be established if the veteran has 
produced competent medical evidence that current disability 
is related to Agent Orange exposure during active service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, there is no competent medical evidence showing 
that the veteran has or had a cancer of the type listed under 
38 C.F.R. § 3.309(e).  Although there have been several 
notations of "non-Hodgkin's lymphoma" in the veteran's VA 
treatment records, this has been in the history portion of 
the treatment reports, rather than in the clinical finding 
area or the diagnostic area.  There is no indication in the 
VA treatment records that non-Hodgkin's lymphoma has been 
clinically confirmed or diagnosed.  Additionally, there is no 
competent medical evidence linking the veteran's squamous 
cell carcinoma of the neck and lipoma of the chest to his 
presumed exposure to Agent Orange in Vietnam.  Two VA 
examiners have examined the veteran and the claims file and 
have found no evidence that the veteran had or has had non-
Hodgkin's lymphoma.  Although the veteran has contended that 
his cancer, including non-Hodgkin's lymphoma, is related to 
exposure to Agent Orange in service, the veteran is a 
layperson and as a layperson he has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board also notes that the record does not contain a 
medical opinion that links any of the cancers diagnosed in 
this veteran with his presumed exposure to herbicides while 
serving in Vietnam.  The objective evidence of record, 
therefore, does not support the veteran's claim to 
entitlement to service connection for cancer, including non-
Hodgkin's lymphoma, due to exposure to Agent Orange.  
Accordingly, the Board concludes that the preponderance of 
the evidence weighs against the veteran's claim for service 
connection for cancer, including non-Hodgkin's lymphoma.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b).

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).   

The Board concludes that VA has fulfilled its re-defined 
notice and duty to assist requirements as they pertain to the 
veteran's claims decided herein.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A; 38 C.F.R. § 3.159 and Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and its implementing regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In this case, 
the initial RO decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  VA believes this decision is 
incorrect as it applies to cases where the initial RO 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  

In the present case, regarding the issue of entitlement to 
service connection, a substantially complete application was 
received in March 1997.  Thereafter, in a rating decision 
dated in January 1998, that issue was denied.  Only after 
that rating action was promulgated did the RO, in February 
2001, provide notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claims. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, supra.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  See Pelegrini, 
supra.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in February 2001 was 
not given prior to the first RO adjudication of the claim, 
the notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
veteran.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.


ORDER

Service connection for cancer, including non-Hodgkin's 
lymphoma, due to exposure to Agent Orange is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



